Title: Samuel Kercheval to Thomas Jefferson, 16 August 1816
From: Kercheval, Samuel
To: Jefferson, Thomas


          
            Sir
             N. T. Stephensg 16th Augt—16
          
          I received your truly interesting letter, on Monday last; and have shewn it to several gentlemen of both political parties, who unite in the opinion with me, that its importance to society at the present crisis, is of that imperious nature as to counter ballance all consideration of delicacy—and your opinions on the subject of calling a convention so interesting to the Western people particularly it is with difficulty I  can restrain my own anxiety as well as that of others from giving its contents to the publick
          The solemn injunctions however under which you have placed me, not to “quote it as authority before the publick” must be paramount to the interest of our common country; unless indeed you will consent to its publication.
          Your lucid and candid exposition of republican canons—have taken strong hold on the minds of several gentlemen, heretofore your political opponents—And if I may judge by the voice of the few individuals to whom I have taken the liberty to shew it—it is fair to conclude that it will make the same impression upon the minds of a vast majority of our fellow citizens
          
          I pray you—Sir—I  conjure  you to by all that is dear to our common country to permit me to publish your letter—The pamphlet enclosed w to you in June last was written by me—the name of H— Tompkinson assumed from motives of timidity in my own judgement and talents to discuss a question of such vital importance—I however find the work is generally approved of, and popular, and it is no longer necesary to conceal my name from the
			 publick—I trust you will pardon the fraud I committedon you, in addressing you under a feignd name—if indeed it deserves the name of fraud I hope you will view it as an innocent one
          
            Accept Sir the assurances of my high regard
            Saml Kercheval.
          
        